760 N.W.2d 474 (2009)
FIRST NATIONAL BANK OF CRYSTAL FALLS, Plaintiff/Counter-Defendant/Appellee,
v.
Robert G. KOSKI and Carolyn Koski, Defendants/Counter-Plaintiffs/Appellants,
and
United States Department of Treasury, Defendant/Counter-Plaintiff/Appellee.
Docket No. 137579. COA No. 285187.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 24, 2008 *475 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.